Citation Nr: 1500695	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  10-11 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a bilateral foot disability (claimed as a foot fungus).

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active service from September 1962 to September 1966. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  During the current appeal, and specifically in October 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A bilateral knee disability did not have its onset in service, did not manifest within one year of separation from service, and is not otherwise shown to be etiologically related to a disease, injury, or event in service.

2.  A bilateral foot disability did not have its onset in service, did not manifest within one year of separation from service, and is not otherwise shown to be etiologically related to a disease, injury, or event in service.
3.  Competent and credible lay evidence indicates that the Veteran's tinnitus is etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral knee disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for a bilateral foot disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

3.  Resolving reasonable doubt in favor of the Veteran, his tinnitus was incurred in his active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

In light of the Board's favorable disposition of the Veteran's claim for service connection for tinnitus, the Board finds that any discussion of VA's duty to notify and to assist him with respect to this issue is not necessary.  With regard to the claims for service connection for bilateral knee and bilateral foot disabilities adjudicated herein, the Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because he had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, with respect to these service connection claims, the Veteran was notified in May 2007 and October 2007 letters, and the RO readjudicated these issues in the January 2010 statement of the case.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  The Board observes that the record was held open for 60 days following the October 2014 hearing to allow the Veteran time to submit additional evidence.  However, no additional evidence has been received following the hearing. 

VA has not obtained an examination with respect to the claims for service connection for bilateral knee and bilateral foot disabilities.  VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the standards of McLendon are not met as to these issues as the evidence of records fails to indicate that a bilateral knee disability and a bilateral foot disability, first reported many years post service, had their onset in service or are otherwise related thereto.

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014). 

Service connection may be presumed for certain chronic diseases, to include arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. 3.307, 3.309(a) (2014). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2014).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2014).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  
A.  Bilateral Knee and Bilateral Foot Disabilities

The Veteran's service treatment records are negative for any findings, complaints, or diagnosis of a bilateral knee or bilateral foot disability, to include any injuries to the knees or treatment for athlete's foot, as asserted by the Veteran.  

According to post-service medical records, a January 2007 VA medical report indicates that the Veteran received treatment for thick discolored and dystrophic toenails, onycomycosis, and thick hyperkeratotic skin on the plantar aspect of his toes.  In addition, February 2007 VA medical records and March 2007 private medical records reflect the Veteran's knee complaints and show that he was diagnosed with osteoarthritis.

The Board acknowledges that the Veteran is competent to report that he first experienced bilateral knee and bilateral foot symptoms on active service and that he has continued to experience symptoms of a bilateral knee and bilateral foot problems since separation from service as these symptoms come through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Layno v. Brown, 6 Vet. App. 465 (1994). 

However, although the Veteran contends that he has a bilateral knee and a bilateral foot disability related to active service, his opinion is insufficient to provide the requisite etiology of these claimed disabilities because those matters require medical expertise.  The Board finds that the evidence does not support a finding of continuity of bilateral knee and bilateral foot symptomatology because the evidence does not show complaints of, or treatment for, either condition until 2007, over 40 years after separation from active service.  38 C.F.R. § 3.159(a)(1) (2014); Duenas v. Principe, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Veteran's statements that he has bilateral knee and bilateral foot disabilities related to service are not competent evidence because he is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to etiology.  His statements as to a continuity of symptomatology are less persuasive because a bilateral knee disability and a bilateral foot disability were not shown in service, or after service until 2007 and because his claims of symptoms are not supported by evidence of treatment.

Further, the Board notes that a prolonged period without complaints or symptoms of a disability can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service, which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the Veteran first complained of bilateral knee and bilateral foot problems purportedly related to service in his VA claim for disability benefits. Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (a pecuniary interest may affect the credibility of testimony).  Moreover, there is no competent medical evidence or opinion that any diagnosed bilateral knee disability or bilateral foot disability is related to the Veteran's military service.  Significantly, the Board notes that, despite the undersigned holding the record open for 60 days for the submission of a nexus opinion that the Veteran and his representative indicated they would seek, no such opinion was presented.  In short, there is no competent medical evidence to support the claims for service connection for either a bilateral knee disability or a bilateral foot disability.  

The only other evidence of record supporting the Veteran's claim is his own lay statements.  As discussed above, the Veteran's contentions of continuity of symptomatology since service for each disability is substantially rebutted by the complete absence of complaints pertaining to the knees and the feet until 2007.  In addition, while the Veteran is competent to describe his symptoms, the Board finds that there is no evidence of record to show that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to the nature and etiology of the bilateral knee and bilateral foot disabilities claimed on appeal, and diagnosing these disabilities is medically complex in nature.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Consequently, his statements do not constitute competent medical evidence in support of his claims.  
Accordingly, the Board concludes that the probative evidence of record does not support the Veteran's claims for service connection for bilateral knee and bilateral foot disabilities.  Moreover, because there is no evidence that the Veteran developed arthritis to a compensable degree within one year of separation from service, service connection on a presumptive basis is not warranted.  The Board finds that the preponderance of the evidence is against each of these service connection claims, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Tinnitus

The Veteran contends that he has tinnitus that is directly related to excessive noise exposure during service.  Specifically, he asserts that as a clerk typist he was constantly located near very large computers that were extremely loud and noisy and that when on the firing range he was exposed to loud noise.  He maintains that, in both of these circumstances, he was not provided hearing protection.  

Tinnitus is defined as a noise in the ear, such as ringing, buzzing, roaring, or clicking, that is usually subjective in type.  See Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007).  And, indeed, because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis.  Charles v. Principi, 16 Vet. App. 370 (2002).  

At the October 2014 hearing, the Veteran testified that he has experienced ringing in his ears since service.  He further testified that a doctor at the VA told him that the ringing came from all the noise to which he was exposed in service.  In this regard, the Board acknowledges that the Veteran's service treatment records reflect no complaint, finding, or diagnosis of tinnitus.  

Significantly, however, the Veteran is competent to report the observable manifestations of his claimed disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is nothing in the record that indicates that the Veteran's statements are not credible.  As such, the Board accepts that the Veteran currently has tinnitus.  Furthermore, the Board finds that the Veteran's history of in-service acoustic trauma is credible.  Lastly, the Veteran testified that he has had tinnitus since service and that it has continued to present day.  The Veteran is competent and credible with regard to these contentions as well.  He has further provided that a VA doctor has related his tinnitus to noise exposure in service.  Thus, the Board finds that the evidence is in relative equipoise on the question of whether the Veteran's tinnitus is related to his period of active service.  Based on this evidentiary posture, the Board will resolve reasonable doubt in favor of the Veteran and grant service connection for tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

ORDER

Service connection for a bilateral knee disability is denied.

Service connection for a bilateral foot disability, claimed as foot fungus, is denied.

Service connection for tinnitus is granted.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review of the claim for service connection for bilateral hearing loss.  Initially, the Board notes that, while VA audiology records associated with the VBMS electronic claims file have diagnosed the Veteran with bilateral sensorineural hearing loss, the audiometric testing results are not of record.  See August 2007 VA audiology consultation report.  In addition, the Veteran indicated at the October 2014 hearing that he was scheduled to see a VA physician for further evaluation of his bilateral hearing loss.  The report of this evaluation has not been associated with the Veteran's file.  Thus, the Board finds that a remand is warranted to obtain all outstanding VA medical records pertaining to treatment of the Veteran's bilateral hearing loss, to include all outstanding VA audiometric test results.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2) & Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).
The Board also finds that the Veteran has provided competent and credible testimony that he was exposed in service to loud noise from computers (as a clerk typist) and from the firing range and that he has experienced hearing loss since service.  Therefore, if the Veteran has not undergone a complete VA audiological examination after the October 2014 hearing, he should be accorded a current VA audiological examination by a Board certified audiologist to determine the nature and etiology of any hearing loss disability that he may have.  Exposure to "noise from a rifle range, bombing, artillery fire, trucks, and heavy equipment" with credible reports of ringing in the ears "on a daily basis" indicates that a hearing disability may be associated with service, such that a VA examination should be secured.  Charles v. Principi, 16 Vet. App. 370, 372-74 (2002). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain outstanding medical records from the Atlanta VAMC from August 2007 to the present, following the procedures set forth in 38 C.F.R. § 3.159(c), to include all audiometric testing results.

2.  If records are obtained pursuant to paragraph 1 and do not indicate that the Veteran has undergone a complete VA audiological examination since his hearing, then he should be accorded a VA audiological examination to determine the nature and etiology of any diagnosed hearing loss.  All indicated examinations and/or tests should be performed and all findings reported in detail.  

The examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any hearing loss is related to the Veteran's active service.  In providing this opinion, the examiner must consider the Veteran's statements regarding the onset of bilateral hearing loss, the continuity of symptoms since onset, and his exposure to loud noise in service.  
If the audiologist finds that delayed onset hearing loss weighs against a finding that such bilateral hearing loss is traceable to military service, the audiologist must provide specific reasons for any such finding.  The audiologist should also discuss the significance of any post-service noise exposure.  Regardless of whether the audiologist's opinion as to any question is favorable or negative, the audiologist must provide support for his/her opinion that includes reference to lay or medical evidence contained in the claims folder or to known medical principles relied upon in forming the opinion.

3.  Then, readjudicate the claim for service connection for bilateral hearing loss.  If this claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case and should be given the appropriate time for response.  The case should then be returned to the Board for appellate review.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2014).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


